Title: To George Washington from Nathanael Greene, 4 October 1782
From: Greene, Nathanael
To: Washington, George


                  Sir,
                     
                     Head Quarters S. Carolina Ashley Hill October 4th 1782
                  
                  I am much obliged by your Excellency’s long and communicative letters of the 9th of July and 6th of August.
                  Since my letter of the 26th of August the evacuation of Charles Town is reduced to a certainty.  The following disposition it is said is to be made of the troops in garrison.  Lord Rawdon’s corps which is put upon the british establishment as the 105th Regt is going directly to Ireland.  Govr Martin’s corps is drafted into the N. Carolina Volunteers, which with the S. Carolina royalists and the King’s Carolina Rangers and the Refugees are going to St Augustine to relieve the british troops at that place.  The Georgia Loyalists are incorporated with the King’s C. Rangers.  It is said these troops are to sail on sunday.  After these troops are gone there will remain in Charles Town the residue of the Guards, the 17th 23d 33d & 71st Regiments, five companies of the 82d, the flank companies of the 84th, a detachment of British Artillery the 3d 63d and 64th Regiments, the Hessian corps of Angelilly, Dittfourth and Bening a detachment of Hessian Artillery and Yagers, with the American Corps, the N. York Volunteers, the King’s American Regt the Prince of Wales’s Regt, the 1st and 2d Battalion’s of DeLancey’s and the 2d Batt. of New Jersey Volunteers.  These are to join the troops at N. York, but whither at that place or on their passage to some other port is uncertain.  As it seems to be a matter fully established here that New York is to be evacuated What is the object of the british Ministry or the british Commander in drawing off the troops from this Country is difficult to tell.  I confess it looks like an approaching peace, and yet I cannot but have my doubts.  Reports say that Sr Guy Carlton is to go to Canada and that Lord Cornwallis is to Command in the W. Indies.  This disposition is equivocal as it points both to war or peace only upon a different plan.  Could G. Britain humble the pride of France by some lucky stroke I should not be surprised to find them forming new attacks upon us.  But if they cannot reduce the navy of France they may embrace a peace as least ruinous to their affairs however mortifying to their pride.
                  I wrote your Excellency the 12th of August a pretty full state of all matters in this quarter and wish your final determination with respect to the disposition of the troops to the Southward.  I find by a resolution of Congress no State is to be credited for troops not enlisted agreeably to the resolutions of Congress on that subject.  Whither those men drafted in N. Carolina for 18 Months will be brought into service under these circumstances I cannot determine.  They ought to have been in camp long since if they had marched agreeably to my orders; but I have not heared of one man’s being on the march.  On the contrary reports say the State will not permit them to come.  Should these troops not come forward, and the others march northwardly, it will leave the southern States exceedingly defenceless and much exposed even to the inroads of the troops in East Florida, and the attacks from the Indians.
                  On our possessing Charlestown the fortifications will come under consideration.  My object would be to render it sufficiently strong to protect it’s trade against sudden descents of three or four thousand; but when a force invades it that is superior to the natural strength of the country it must fall, and to incur a large expence in the fortification & sacrafice the garrison only to protract it’s fall for a few days will be neither wise or prudent.  I should recommend therefore whenever there appears a force sufficient to possess the town by regular approaches to abandon it, and to have the principal magazine of the country at Camden.  To leave the town without any fortifications, will render trade so unsafe as to be highly injurious to the public finances, besides the perpetual alarms to which the Inhabitants will be constantly exposed will render their situation exceedingly disagreeable.  All the southern States are in a deplorable situation and will require a great deal of nursing and care to establish good government and give a proper spur to agriculture and commerce.  At present there are no courts of justice in any of the States; and it is dangerous travelling in almost every part of the Country from the great number of robbers and private plunderers that infest the roads.  From these circumstances your Excellency can judge, how feeble must be the efforts of a people in this situation, reduced to poverty by continual depredations.
                  I have received orders from the secretary at War to collect the minds of the Officers for the reform of the army agreeably to the resolution of Congress of the 7th of August.  I have taken the sentiments of the Officers here and forwarded them to the respective States to have the business compleated.  That part of the plan which proposes filling the staff from the retiring Officers, I fear will not be found eligible.  The consideration proposed is by no means a sufficient encouragement to induce suitable characters to engage, and if the appointments are confined to the retiring Officers alone, it may be difficult to find suitable characters.  Good staff-Officers facilitate the operations and business of an Army greatly, and the want of such, embarrasses it exceedingly.  I am not certain that I comprehend the intentions of Congress fully, and therefore can say little on the subject.
                  This Army has been exceedingly sickly in the months of August and September, and remain so still, as your Excellency will see by the returns.  The enemy have been equally so.
                  After I wrote you of the enemy’s operations to the southward General Gist took one of their Gallies Major Frazer attempted a surprise upon General Marion but was repulsed with the loss of one Officer killed, two wounded & ten or twelve Dragoons killed and wounded. 
                  These are all the military recurrences which have hapened since that period.  I have the honour to be With great respect Your Excellency’s Most Obedient and Most Humble Servant
                  
                     Nath. Greene
                     
                  
               